Citation Nr: 1605896	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee condition, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel Scolnick, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to March 1968 and from October 1968 to March 1970.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in March 2014 with respect to whether new and material evidence has been received to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In December 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Veteran's attorney is not currently accredited by VA.  However, the Veteran    and his attorney have completed a VA Form 21-22a for his attorney to provide representation for this claim under 38 C.F.R. § 14.630, attesting that no compensation will be charged or paid for the representation.

The issue of service connection for a right knee condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 1991 rating decision that denied service connection for a right knee condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for a right knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking entitlement to service connection for a right knee condition was previously denied in a December 1991 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the December 1991 rating decision consisted of the Veteran's service treatment records, post service treatment records, and a VA examination reports.  The claim was denied because the Veteran's right knee arthritis was found to be a result of natural aging rather than the service-connected left knee disability.  

The evidence received since that time includes statements from two private physicians that the Veteran's right knee condition is related to overuse of the     right knee as a result of his service-connected left knee injury.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for a right knee condition is reopened.  


ORDER

The claim for service connection for a right knee condition is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for a right knee condition, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

During a November 1981 VA examination, the Veteran reported that he injured his right knee for the first time in 1973 while picking up a case of soda, reinjured it in an automobile accident, and injured it again while descending stairs.  In an October 1976 VA examination, the Veteran reported that he had 5-6 episodes of his right knee giving way over the past several months and developed effusions following those episodes.  In connection with an April 1979 meniscectomy, the Veteran reported that he first experienced stiffness in his right knee in connection with an automobile accident several years ago, and felt a similar sensation two months ago 
while stepping out of his truck.  The Veteran also reported that he has had episodes of his knee locking or going out 4-5 times over the course of the past two years.  

In March 2014, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted the Veteran's history of post-service right knee injuries and opined that the current right knee condition was not secondary to or aggravated by the service-connected left knee condition, but rather was aggravated by the direct injuries to the right knee.  

In November 2014 and October 2015, the Veteran's private physicians, Dr. Murphy and Dr. Raisis, offered opinions that the Veteran's right knee condition resulted from overuse of the right knee when compensating for the left knee injury.  

The Board finds that the medical opinions of record do not provide an adequate basis to decide the claim.  The private opinions did not address the Veteran's post-service right knee injuries, and the VA examiner's opinion did not provide sufficient rationale for his conclusion.  Therefore, an addendum opinion is required.  

On remand, updated private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his right knee since October 2015, to include Dr. Murphy and Dr. Raisis.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran   and his representative should be notified of such. 

2. After the above has been completed to the extent possible, forward the claims file to a VA orthopedic surgeon for review.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the specialist should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability, including arthritis, has been caused by his service-connected internal derangement of the left knee with traumatic arthritis, to include gait disturbance and favoring the left   knee.  Please explain why or why not, to include consideration of the November 2014 and October 2015 opinions from Drs. Murphy and Raisis.

b. If not caused by the service-connected left knee disability, the specialist should provide an opinion as to whether it is at least as likely as not that      the right knee disability, including arthritis, has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his left knee disability, to include gait disturbance and favoring the left knee.  Please explain why or why not, to include consideration of the November 2014 and October 2015 opinions from Drs. Murphy and Raisis.  

c. If the specialist finds that the Veteran's right knee condition has been permanently worsened beyond normal progression (aggravated) by the left knee disability, the specialist should attempt to quantify the degree of aggravation beyond the baseline level of the right knee disability that is due to the left knee disability.  Please explain why or why not,  

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


